Title: To Thomas Jefferson from Jesse Torrey, 24 December 1821
From: Torrey, Jesse
To: Jefferson, Thomas


Sir,
Chambersburgh, (Pennslva)
Dec. 24. 1821.
I send you herewith, a copy of the Moral Instructor, of which I am the compiler, and in part, the author. I have been deterred from sending it and addressing you sooner by a reluctance to increasing your fatigue of perusing new books, and reading and answering the letters of your numerous correspondents. But as the object of my book, (the extension of moral and other useful knowledge) must be interesting to you, as a philanthropist, and as a guardian of public education in the state where you reside, I hope you will not deem me an obtruder. I am the more confirmed that the subject to which I wish to invite your attention, will be acceptable to you, by the opinion, expressed in your letter to the author of “The Republican,” of the political importance of enlightening the people by general education for the security of their rights and a discreet exercise of their legitimate power.You will perceive, if you will do me the favor to read the original essays, (which I will designate) in the Moral Instructor, as well as to examine the selections carefully, that my predominant object in publishing the work, has been to enforce the moral and political necessity of the universal diffusion of knowledge, and of the universal institution of free circulating libraries for that purpose.—I have long wished that the board of managers of the literary fund in the state of Virginia, would consider whether the establishment of free libraries, connected with common schools, as well as other seminaries, would not accord with the system of public instruction intended by the legislature. If not, the legislature might, if deemed expedient, grant special authority for that purpose. Elementary schools are the keys, but libraries are the chests of knowledge.If you should approve the design and sentiments of the Moral Instructor, please to submit it, with your own opinion, to the consideration of the managers of the Virginia library fund. A copy-right has been secured;—because the proprietor is destitute, both of health and wealth.—But in order to encourage its general and speedy adoption, and also to extend its utility, I have determined that, in case it be approved generally, as a national manual of morals for the use of schools; booksellers, or others, are permitted to publish in each of the states, from five to ten thousand copies, free of any tax on the copy-right; and afterwards, any number at ten dollars per thousand.You will perceive by the certificate of copy right, that one part of the first edition, (which was selected from Volney’s “Law of Nature,”) is excluded from the second edition.—This was not done voluntarily;—but by the request of Mr. Hawley, the former superintendant of common schools in the state of New York, who threatened the work with opposition and proscription, unless thus modified.—But, as I estimate the perfection, of all systems of laws, religions, morals and philosophy, in proportion to their concurrence with the laws of nature, or in other words, the laws of the Creator;—and as the secretary of the state of New York, Mr. Yates, who is now superintendant of schools, ex officio, and the most eminent instructors of academies and schools in the state of New York, as well as other citizens of high respectability, have signified their cordial satisfaction with the work as originally published; it is my intention to restore the selections from the “Law of Nature,” in future editions;—taking care, however, (as I endeavored to do in the first edition) to omit such sentiments of the author, as clash with the tenets of the Christian Religion.—Still, I do not anticipate gratifying, entirely, the taste of those who execrate all ancient, or modern philosophy, as vile trash, which is not the product of miraculous divine inspiration.—It is my intention, also to add Dr Franklin’s Dialogue on Moral Philosophy, and some extracts from Cicero.Your sentiments, frankly expressed, respecting the merits and defects of my book, or any suggestions of improvements on it, will be received with gratitude, if sent, through Post Office in this village, toYour ardent Friend &cJesse Torrey, Jun.P.S.My residence is at New Lebanon, County of Columbia, in the state of New York. But I expect to remain in this vicinity during the present winter; having come into this country as an agent for Jethro Wood, for the purpose of establishing manufactories of his cast iron plough, so as to supply the farmers in this fertile lime stone valley, through part of this state, Maryland, and Virginia.